DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, and 3-6, are pending and being examined.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yunping Chiang on 09/20/2021.
The application has been amended as follows: 
In claim 1, line 9, after “from lignin pyrolysis;” INSERT --- and the ---.
In claim 2, line 3, DELETE “the lignin-modified lignin pyrolytic phenol-modified lignin” and INSERT --- a lignin pyrolytic phenol-modified lignin ---.
In claim 4, line 1-2, DELETE “wherein in step (1), further” and INSERT --- wherein the lignin pyrolytic phenol-modified lignin of step (1) is further obtained by a process ---.
In claim 4, line 6, after “phenol solution and” DELETE “the” and INSERT --- a ---.
In claim 4, line 7, after “at 60-95°C” INSERT --- to obtain the lignin pyrolytic phenol-modified lignin ---.

Response to Amendment
The previous objections of Claims 1, 2, and 3, for informalities are withdrawn in light of the Applicant’s amendments, arguments and cancellations.
The previous rejections of Claims 1-3, 5, 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the Applicant’s amendments, arguments and cancellations.
The previous rejections of Claim 2 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are withdrawn in light of the Applicant’s amendments, arguments and cancellations.
The previous rejections of Claim(s) 1, and 3-6, under 35 U.S.C. 102(a)(1) as being anticipated by CN 105694781 A to Guo et al. (hereinafter Guo) are withdrawn in light of the Applicant’s amendments, arguments and cancellations.
The previous rejections of Claim 2 under 35 U.S.C. 103 as being unpatentable over Guo as applied to claim 1 above, and further in view of CN 111040688 A to Bai et al. (hereinafter Bai) are withdrawn in light of the Applicant’s amendments, arguments and cancellations.

Allowable Subject Matter
Claims 1 and 3-6 are allowed.


The closest prior art is CN 105694781 A to Guo et al. (hereinafter Guo). Guo teaches a lignin-base green adhesive (See abstract) obtained in Example 1 by mixing 37.64 g of lignin is reacted with 56.47 g of phenol in 38.2 g of NaOH and 28 g of water at 90 deg C (para 48) to form a phenolization reaction of the lignin (para 12). The phenolization reaction is then mixed with 59.12 g of a 37mass% formaldehyde solution, reacted at 90 deg C, and is then subsequently mixed with 25.33 g of a 37mass% formaldehyde solution. (para 49). After the reaction is completed, urea is added (para 50), and the green adhesive is formed with a viscosity of 293 mPa.s, (para 50). 
Guo does not teach the at least two pyrolytic phenol groups from the list of hydroxyphenyl phenol, guaiacyl phenol, syringyl phenol, phenol, cresol, pyrocatechol and pyrogallol. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766